                        Case: 19-10041            Doc: 25-1        Filed: 02/11/19          Page: 1 of 1

                                                    Notice Recipients
District/Off: 1087−5                     User: dcus                            Date Created: 2/11/2019
Case: 19−10041                           Form ID: pdf003                       Total: 7


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Roberto Fuentes        308 Falling Pine Dr        Conroe, TX 77304
jdb         Sandra Cruz Fuentes        308 Falling Pine Dr       Conroe, TX 77304
ust         United States Trustee       United States Trustee      215 Dean A. McGee Ave., 4th Floor       Oklahoma City,
            OK 73102
tr          Lyle R. Nelson        Two Leadership Square         211 N. Robinson, ste 1300     Oklahoma City, OK 73102
aty         B David Sisson        PO Box 534         305 E Comanche St        Norman, OK 73070−0534
aty         Bill C. Lester      PO Box 1407         Purcell, OK 73080
smg         Oklahoma Employment Security Commission             PO Box 53039         Oklahoma City, OK 73152−3039
                                                                                                                 TOTAL: 7
